                  Case 18-10834-KG          Doc 955     Filed 03/08/19      Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                     ) Chapter 11

VER TECHNOLOGIES HOLDCO LLC,et al.,l                       ) Case No. 18-10834(KG)

                                 Debtors.                  ) (Jointly Administered)

                                                                Re: Docket No.952

 ~iVli~i•TI3r.ii'- i~~T~~E iZr AG~1`~]C~"~ `.~~' 1'~1~~T~~:~ ~~~EDUL~I)FQI? HE~R?ty~ n~v
      MARCH 12,2019= AT 10:00 A.M. BEFORE THE HONORABLE KEVIN GROSS


                       PLEASE NOTE: ALL MATTERS ARE RESC?LVED
                      AND THE COURT HAS CANCELED THE HEARING.


CONTINUED MATT~I2:

         Second Omnibus (Substantive) Objection Pursuant to Section 502(b) of the Bankruptcy
         Code, Bankruptcy Rules 3003 and 3007, and Local Rule 3007-1 (Filed: 1/4/19)[Docket
         No. 918]

         Response Deadline: January 18, 2019 at 4:00 p.m.

         Responses Received:

         A        David Imlau's Response to Debtors' Second Omnibus (Substantive) Objection
                  Pursuant to Section 502(b) of the Bankruptcy Code, Bankruptcy Rules 3003 and
                  3007, and Local Rule 3007-1 (Filed: 1/18/19)[Docket No. 924]

         Related Documents:

         A.       [Proposed] Order Sustaining Second Omnibus (Substantive) Objection Pursuant
                  to Section 502(b) of the Bankruptcy Code, Bankruptcy Rules 3003 and 3007, and
                  Local Rule 3007-1 (Filed: 1/4/19)[Docket No. 918, Exhibit B]



'        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax
identification number, include: VER Technologies Ho1dCo LLC (7239); CPV Europe Investments LLC (2533);
FAAST Leasing California, LLC (7857); Full Throttle Films, LLC (0487); Maxwell Bay Holdings LLC (3433);
Revolution Display, LLC (6711); VER Finco, LLC(5625); VER Technologies LLC(7501); and VER Technologies
MidCo I~LC (7482). The location of the Debtors' service address is: 757 West California Avenue, Building 4,
 Glendale, California 91203.
 Z       Amended items are in bold.


 DOGS D~:223034.4 71504/001
                 Case 18-10834-KG      Doc 955       Filed 03/08/19   Page 2 of 4




       B.       Notice of Submission of Proofs of Claim in Connection with the Second Omnibus
                (Substantive) objection Pursuant to Section 502(b) of the Bankruptcy Code,
                Bankruptcy Rules 3003 and 3007, and Local Rule 3007-1 (Filed:. 1/30/19)
                [Docket No. 928]
        C.      Certification of Counsel Regarding Second Omnibus (Substantive) Objection
                Pursuant to Section 502(b) of the Bankruptcy Code, Bankruptcy Rules 3003 and
                3007, and Local Rule 3007-1 (Filed: 2/11/19)[Docket No. 937]
        D.      [Signed] Order Sustaining Second Omnibus Objection to Claims (Substantive).
                Pursuant to Section 502(b) of the $ankruptcy Code, Bankruptcy Rules 3003 and
                3007,and Local Rule 3007-1 (Filed: 2/11/19)[Docket No. 939]

        Status: The response of David Imlau is continued to the next omnibus hearing scheduled
        on April 16, 2019 of 11:00 a.m. (ET). An order has been entered on all of the other
        remaining claims for this matter.



RESOLVED MATTERS:

2.      Reorganized Debtor's Second Motion for Order Extending the Period to Remove Actions
        Pursuant to 28 U.S.C.. § 1452 and Federal Rule of Bankruptcy Procedure 9p27 (Filed:
        2/5/19)[Docket No. 931]
        Response Deadline: February 19, 2019 at 4:00 p.m.

        Responses Received: None as of the date of this Notice of Agenda.

        Related Documents:

        A.       [Signed] Second Order Extending the Period to Remove Actions Pursuant to 28
                 U.S.C. § 1452 and Federal Rula of Bankruptcy Procedure 9027 Through and
                 Including August 28, 2019 (Filed: 2/21/19)[Docket No. 944]

        Status: The Court has entered an order on this matter.


        Third Omnibus (Non-Substantive) Objection Pursuant to Section 502(b) of the
        Bankruptcy Code, Bankruptcy Rules 3003 and 3007, and Local Rule 3007-1 (Filed:
        1/31/19)[Docket No. 929]

        Response Deadline: February 14; 2019 at 4:00 p.m. Extended to February 15, 2019 for
        Verizon. Extended to March 6, 2Q19 at 4:00 p.m. for Melbar Entertainment Group




                                                 2
ROCS DE:223034.4 71504/001
                 Case 18-10834-KG       Doc 955    Filed 03/08/19   Page 3 of 4




        A.       Response of Verizon

        $.       Informal Response of Eventful

        C.       Informal Response of Melbar Entertainment Group

        D.       Informal Response A.C.T. Lighting, Inc.

        Related Documents:

        A.      [Proposed] Order Sustaining Third Omnibus (Non-Substantive) Objection
                Pursuant to Section 502(b) of the Bankruptcy Code, Bankruptcy Rules 3003 and
                3007, and Local Rule 3007-1 (Filed: 1/31/19).[Docket No. 929, Exhibit A]

        B.      Notice of Submission of Proofs of Claim in Connection with the Third Qmnibus
                (Non-Substantive) Objection Pursuant to Section 502(b) of the Bankruptcy Code,
                Bankruptcy Rules 3003 and 3007, and Local Rule 3007-1 (Filed: 2/26/19)
                [Docket No. 945]

        C.       Certification of Counsel Regarding Third Omnibus (Non-Substantive) Objection
                 Pursuant to Section 502(b) of the bankruptcy Code, Bankruptcy Rules- 3003 and
                 3007, and Local Rule 3007-1 (Filed: 3/8/19)[Docket No. 950]

        D.       [Signed] Order Sustaining Third Omnibus (Non-Substantive). Objection
                 Pursuant to Section 502(b) of the Bankruptcy. Code, Banl;ruptcy Rules 3003
                 and 3007, end Local ~2u1~ 3007-1 (Filed: 3/8/19)[Docket No. 953]

        Status: The Cou~•t has entered an order on this matter. No hearing is necessary.

4.      Fourth Omnibus (Substantive) Objection Pursuant to Section 502(b) of the Bankruptcy
        Code, Bankruptcy Rules 3003 and 3007, and Local Rule 3007-1 (Filed: 1/31/19)[Docket
        No. 930]

        Response Deadline: February 14, 2019 at 4:00 p.m.

        Responses Received: None as of the date of this Notice of Agenda.

        A.       Informal Response of A.C.T. Lighting, Inc.

        Related Documents:

        A.       [Proposed] Order Sustaining Fourth Omnibus (Substantive) Objection Pursuant to
                 Section 502(b) of the Bankruptcy Code, Bankruptcy Rules 3003 and 3007, and
                 Local Rule 3007-1 (Filed: 1/31/19)[Docket No. 930, Exhibit A]
        B.       Notice of Submission of Proofs of Claim in Connection with the Fourth Omnibus
                 (Substantive) Objection Pursuant to Section 502(b) of the Bankruptcy Cocie,
                 Bankruptcy Rules 3003 and 3007, and Local Rule 3007-1 (Filed: 2/26/19)
                 [Docket No. 946]


DOGS DE:223034.4 71504/001
                Case 18-10834-KG      Doc 955       Filed 03/08/19   Page 4 of 4




        C.      Certification of Counsel Regarding Fourth Omnibus (Substantive) Objection
                Pursuant to Section 502(b) pf the Bankruptcy.Code, Bankruptcy Rules 30p3 and
                3007; and Local Rule 3007-1 [Filed: 3/8/19](Docket No. 951)

        D.      [Signed] Order Sustaining Fourth Omnibus (Substantive) Objection
                Pursuant to Section 502(b) of the Bankruptc3~ Code, Bankruptcy Rules 3003
                and 3007, and Local Rule 3007-1 (Filed: 3/8/19)(Docket No. 954]

        Status: The Court has entered an order on this matter. No hea~•ing is necessary.



Dated: Wilmington, Delaware
       March 8, 2019
                                           PACHULSKI STANG ZIEHL &JONES LLP

                                           /s/Peter• J. Keane
                                           Laura Davis Jones(DE Bar No. 2436)
                                           Peter J. Keane(DE Bar No. 5503)
                                           919 N. Market Street, 17th Floor
                                           P.O. Box 8705
                                           Wilmington, DE 19899-8705 (Courier 19801)
                                           Telephone:(302)652-4100
                                           Facsimile:.(302)652-4400
                                           Email: ljones@pszjlaw.com
                                                   pkeane@pszjlaw.com

                                           - and -

                                            Joseph T. Moldovan(Pro Hac Vice)
                                            Robert K. Dakis(PNo Hac Vice)
                                            David J. Kozlowski(Pro Hac Vice)
                                            MORRISON COHEN LLP
                                            909 Third Avenue
                                            New York, NY 10022
                                            Telephone:(212)735-8600
                                            Facsimile: (212) 735-8708
                                            Email: bankruptcy@morrisoncohen.com
                                                   rdakis@morrisoncohen.com

                                            Co-Counselfor PNoduction ResouNce Group and the
                                            Reorganized DebtoN




                                                4
DOCS DE223034.4 71504/001
